DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 06/30/22 has been entered. Claim 1-4, 18, and 20 has been amended and claims 7-13, 15, 17, and 22-25 remain withdrawn. Claims 1-5, 18, and 20 are addressed in the following office action.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious Aguilar et al. (EP 2713909) in view of Aboytes (US 2011/0213403), both cited in previous office action.
Regarding claim 1, an invention relating to intraluminal devices, Aguilar discloses (Figs. 12A-B) an intraluminal device comprising: an elongated structure (400) formed of a plurality of wires (402 & 403), the elongated structure including a plurality of strands [i.e. elements defined by twisted wires (402 & 403; Par. 0098)] that are intertwined [i.e. interlock or interweaving] with each other to create a plurality of loosely coupled junctions (405), each strand comprising a set of two or more wires of the plurality of wires are looped together [i.e. twisted wires] (Par. 0098), the elongated structure having a proximal end (A, see annotated figure below), a distal end (414) opposite from the proximal end, and an intermediate portion (B, see annotated figure below) extending between the proximal and distal ends; a clot capturing area longitudinally located within the intermediate portion of the elongated structure, wherein the plurality of strands are spaced circumferentially about the elongated structure (Fig. 12A; Par. 0098) and are configured to cooperate with each other to form a plurality of clot entry openings [i.e. openings between intersecting strands in the clot capturing area] within the clot capturing area and wherein the clot capturing area includes at least two strand configurations or at least two braiding configurations a the plurality of junctions [i.e. configuration 1: strand A passing between wires of another stand and configuration 2: another strand passing between the wires of strand A (see annotated figure below)]; and at least one grouping of woven wires (C, see annotated figure below) [Note, the twisted or spiraling elements interlocking crossing elements at intersections/ interweaving is interpreted as the woven wires] longitudinally located adjacent to the clot capturing area, wherein the at least one grouping of woven wires is configured such that when an opening force [i.e. radial expansive force] is exerted on the elongated structure, the at least one grouping of woven wires provides structural support to hold open first interstices [i.e. openings between intersecting strands in the intermediate portion but outside the clot capturing area] between the plurality of strands, and wherein in response to the opening force, second interstices [i.e. openings between intersecting strands in the at least one grouping of woven wires] are formed between wires in the at least one grouping of woven wires, the first interstices between the strands being larger than the second interstices between the wires in the at least one grouping of woven wires (Fig. 12A; Par. 0098).

    PNG
    media_image1.png
    238
    465
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    327
    580
    media_image2.png
    Greyscale

In the alternative and in the same field of endeavor, which is intraluminal devices, Aboytes teaches (Figs. 11A-D) a first interstices (1039) between wires (Par. 0046 & 0111) being larger than the second interstices (1035) between the wires (Par. 0046 & 0111) in at least one grouping of woven wires (1066; Par. 0111).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Aguilar to have the first interstices between the strands being larger than the second interstices between the wires in the at least one grouping of woven wires. Doing so would provide openings large enough openings to capture material and also direct the effects of twisting so the less dense areas of braid contract with the twisting, and the more dense areas of braid form the helical shelves of a spiral shape that can be used to carve, cut, shear or otherwise disrupt material in the vasculature to dislodge and capture the material (Par. 0045 & 0047), as taught by Aboytes.
Regarding claim 2, Aguilar discloses the intraluminal device of claim 1. Aguilar further discloses wherein the at least one grouping of woven wires includes at least two groupings of woven wires (C, see annotated figure above), each grouping of woven wires being spaced longitudinally from each other on opposite sides of the clot capturing area containing the plurality of strands, wherein the at least two groupings of woven wires are configured to cooperate with each other such that when the opening force is exerted on the elongated structure, the at least two groupings of woven wires provide structural support to hold open the first interstices between the plurality of strands, and wherein in response to the opening force, the second interstices are formed between wires in each of the at least two groupings of woven wires, the first interstices between the strands being larger than the second interstices between the wires in the at least two groupings of woven wires (Fig. 12A; Par. 0098).
In the alternative and in the same field of endeavor, which is intraluminal devices, Aboytes teaches (Figs. 11A-D) wherein the at least one grouping of woven wires includes at least two groupings of woven wires (1066), each grouping of woven wires being spaced longitudinally from each other on opposite sides of a clot capturing area (1068) containing a plurality of wires (Par. 0046 & 0111), wherein the at least two groupings of woven wires are configured to cooperate with each other such that when the opening force is exerted on an elongated structure (1026), the at least two groupings of woven wires provide structural support to hold open the first interstices between the plurality of strands, and wherein in response to an opening force [i.e. unbiased expanding force], the second interstices are formed between wires in each of the at least two groupings of woven wires, the first interstices between the strands being larger than the second interstices between the wires in the at least two groupings of woven wires (Par. 0109-0114).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Aguilar to have wherein the at least one grouping of woven wires includes at least two groupings of woven wires, each grouping of woven wires being spaced longitudinally from each other on opposite sides of the clot capturing area containing the plurality of strands, wherein the at least two groupings of woven wires are configured to cooperate with each other such that when the opening force is exerted on the elongated structure, the at least two groupings of woven wires provide structural support to hold open the first interstices between the plurality of strands, and wherein in response to the opening force, the second interstices are formed between wires in each of the at least two groupings of woven wires, the first interstices between the strands being larger than the second interstices between the wires in the at least two groupings of woven wires. Doing so would provide openings large enough openings to capture material and also direct the effects of twisting so the less dense areas of braid contract with the twisting, and the more dense areas of braid form the helical shelves of a spiral shape that can be used to carve, cut, shear or otherwise disrupt material in the vasculature to dislodge and capture the material (Par. 0045 & 0047), as taught by Aboytes.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Aboytes (US 2011/0213403) in view of Aguilar et al. (EP 2713909), both cited in the previous office action.
Regarding claim 1, an invention relating to intraluminal devices, Aboytes discloses (Figs. 11A-D) an intraluminal device, comprising: an elongated structure (1000) formed of a plurality of wires [i.e. wires or braided material] (Par. 0046 & 0111), the elongated structure having a proximal end (i.e. the end of the elongated structure that attaches to 1038], a distal end [i.e. the end of the elongated structure that attaches to 1034) opposite from the proximal end, and an intermediate portion (D, see annotated figure below) extending between the proximal and distal ends; a clot capturing area (1068) longitudinally located within the intermediate portion of the elongated structure, wherein the plurality of wires are spaced circumferentially about the elongated structure and are configured to cooperate with each other to form a plurality of clot entry openings [i.e. openings (1039) in a first section (E, see annotated figure below)] within the clot capturing area; and at least one grouping of woven wires (1066) longitudinally located adjacent to the clot capturing area, wherein the at least one grouping of woven wires is configured such that when an opening force [i.e. biased into expanded configuration when not restrained] is exerted on the elongated structure, the at least one grouping of woven wires provides structural support to hold open first interstices [i.e. openings (1039) in a second section (G, see annotated figure below)] between the plurality of wires, and wherein in response to the opening force, second interstices (1035) are formed between wires in the at least one grouping of woven wires; the first interstices between the strands being larger than the second interstices between the wires in the at least one grouping of woven wires (Fig. 11A).

    PNG
    media_image3.png
    270
    535
    media_image3.png
    Greyscale

However, Aboytes fails to disclose wherein the elongated structure includes a plurality of strands that are intertwined with each other to create a plurality of loosely coupled junctions, each strand comprising a set of two or more wires of the plurality of wires that are looped together; and wherein the plurality of strands are spaced circumferentially about the elongated structure (Fig. 12A; Par. 0098) and are configured to cooperate with each other to form a plurality of clot entry openings within the clot capturing area and wherein the clot capturing area includes at least two strand configurations or at least two braiding configurations at the plurality of junctions.
In the same field of endeavor, which is intraluminal devices, Aguilar teaches (Figs. 12A-B) wherein the elongated structure includes a plurality of strands [i.e. elements defined by twisted wires (402 & 403; Par. 0098)] that are intertwined [i.e. interlock or interweaving] with each other to create a plurality of loosely coupled junctions (405), each strand comprising a set of two or more wires of a plurality of wires (402 & 403) that are looped together [i.e. twisted wires] (Par. 0098); and wherein the plurality of strands are spaced circumferentially about the elongated structure and are configured to cooperate with each other to form a plurality of clot entry openings [i.e. openings between intersecting strands in the clot capturing area] within the clot capturing area and wherein the clot capturing area includes at least two strand configurations or at least two braiding configurations at the plurality of junctions [i.e. configuration 1: strand A passing between wires of another stand and configuration 2: another strand passing between the wires of strand A (see annotated figure below)] (Par. 0098).

    PNG
    media_image2.png
    327
    580
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Aboytes to have wherein the elongated structure includes a plurality of strands that are intertwined with each other to create a plurality of loosely coupled junctions, each strand comprising a set of two or more wires of the plurality of wires that are looped together; and wherein the plurality of strands are spaced circumferentially about the elongated structure and are configured to cooperate with each other to form a plurality of clot entry openings within the clot capturing area and wherein the clot capturing area includes at least two strand configurations or at least two braiding configurations at the plurality of junctions. Doing so would create additional surface area to increase the ability of the device to capture debris, thrombus, foreign body, etc (Par. 0098), as taught by Aguilar.
Regarding claim 2, Aboytes, as modified by Aguilar discloses the intraluminal device of claim 1. Aboytes further discloses (Fig. 12A) wherein the at least one grouping of woven wires includes at least two groupings of woven wires (1066), each grouping of woven wires being spaced longitudinally from each other on opposite sides of the clot capturing area containing the plurality of strands [i.e. the plurality of strands as taught by Aguilar], wherein the at least two groupings of woven wires are configured to cooperate with each other such that when the opening force is exerted on the elongated structure, the at least two groupings of woven wires provide structural support to hold open the first interstices between the plurality of strands, and wherein in response to the opening force, the second interstices are formed between wires in each of the at least two groupings of woven wires, the first interstices between the strands being larger than the second interstices between the wires in the at least two groupings of woven wires (Par. 0111-0114).
Regarding claim 3, Aboytes, as modified by Aguilar, discloses the intraluminal device of claim 1. Aboytes further discloses wherein the elongated structure is formed of at least twelve wires, and wherein the at least twelve wires form the plurality of strands [Note, given Aguilar’s teaching of looping two wires to form a plurality of strands (Par. 0098), the twelve wires disclosed by Aboytes would form the plurality of strands] and the at least one grouping of woven wires (Par. 0042, 0046, 0111, 0141).
Regarding claim 4, Aboytes, as modified by Aguilar, discloses the intraluminal device of claim 3. Aboytes further discloses wherein the at least twelve wires are arranged in six pairs of looped wires within the clot capturing area [Note, given Aguilar’s teaching of looping two wires to form a plurality of strands (Par. 0098), the twelve wires disclosed by Aboytes would form six pairs of looped wires within the clot capturing area] and collectively form the at least one grouping of woven wires (Par. 0042, 0046, 0111, 0141).
Regarding claim 5, Aboytes, as modified by Aguilar, discloses the intraluminal device of claim 1. Aboytes further discloses wherein at least one wire of the plurality of wires has a diameter of between about 75 microns and about 80 microns (Par. 0139).
Regarding claim 18, Aboytes, as modified by Aguilar, discloses the intraluminal device of claim 1. Aboytes further discloses wherein the elongated structure is formed of at least ten wires, wherein the at least ten wires form the plurality of strands [Note, given Aguilar’s teaching of looping two wires to form a plurality of strands (Par. 0098), the ten wires disclosed by Aboytes would form the plurality of strands] and the at least one grouping of woven wires (Par. 0042, 0046, 0111, 0141), and wherein at least one wire of the at least ten wires has a diameter of about 70 microns (Par. 0139).
Regarding claim 20, Aboytes, as modified by Aguilar, discloses the intraluminal device of claim 1. Aboytes further discloses wherein the elongated structure is formed of at least eight wires, wherein the at least eight wires form the plurality of strands [Note, given Aguilar’s teaching of looping two wires to form a plurality of strands (Par. 0098), the eight wires disclosed by Aboytes would form the plurality of strands] and the at least one grouping of woven wires (Par. 0042, 0046, 0111, 0141), and wherein at least one wire of the at least eight wires has a diameter of about 70 microns (Par. 0139).
Response to Arguments
Applicant's arguments filed 06/30/22 have been fully considered but they are not persuasive. 
Applicant argues that prior art reference Aguilar fails to disclose “a plurality of strands that are intertwined with each other to create a plurality of loosely coupled junctions, each strand comprising a set of two or more wires of the plurality of wires that are looped together”, “a clot capturing area…wherein the plurality of strands are spaced circumferentially about the elongated structure”, and “the clot capturing area includes at least two strand configurations or at least two braiding configurations at the plurality of junctions”. Examiner respectfully disagrees. 
Aguilar discloses (Figs. 12A-B) an elongated structure (400) including a plurality of strands [i.e. elements defined by twisted wires (402 & 403; Par. 0098)] that are intertwined [i.e. interlock or interweaving] with each other to create a plurality of loosely coupled junctions (405), each strand comprising a set of two or more wires of a plurality of wires (402 & 403) are looped together [i.e. twisted wires] (Par. 0098). Also, Aguilar discloses a clot capturing area wherein the plurality of strands are spaced circumferentially about the elongated structure (Fig. 12A; Par. 0098). Lastly, Aguilar discloses the clot capturing area includes at least two strand configurations or at least two braiding configurations at the plurality of junctions [i.e. configuration 1: strand A passing between wires of another stand and configuration 2: another strand passing between the wires of strand A (see annotated figure below)].

    PNG
    media_image2.png
    327
    580
    media_image2.png
    Greyscale

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Chima Igboko whose telephone number is (571)272-8422. The examiner can normally be reached on Monday-Friday 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho, at (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD G LOUIS/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        	
/C.U.I/Examiner, Art Unit 3771